Citation Nr: 1142864	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-46 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for service-connected right shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992, May 2002 to June 2002 and June 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for service-connected GERD and right shoulder impingement syndrome.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds the duty to assist has not been met.  The Veteran indicated during the August 2011 BVA Hearing that he has received treatment at a VA Medical Center (VAMC) in approximately June or July of 2011 and these records have not been associated with the claims file.  See August 2011 Transcript, pages 18-19.  The Veteran also indicated that he has received treatment at VAMC Tallahassee.  To date, there are no treatment records from VAMC Tallahassee located in the claims file.  A remand is necessary to obtain these records.

38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment record associated with the claims file is from July 2009; a remand is necessary to obtain all updated VA records and records from VAMC Tallahassee.

Finally, a remand is necessary to afford the Veteran VA examinations in order to determine the current level of severity of his disabilities.  During the August 2011 hearing, the Veteran testified that his GERD and right shoulder disabilities have increased in severity since his last VA examinations.  See August 2011 Transcript, page 5.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records - including those from VAMC Tallahassee and VAMC Pensacola.

If no further records are available, properly document a negative response in the file.  

2.  Afford the Veteran a VA examination to determine the current severity of GERD.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.114, Diagnostic Code 7346.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

3.  Afford the Veteran a VA examination to determine the current severity of right shoulder impingement syndrome.  The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


